EXHIBIT 10.2


THIS SECURED PROMISSORY NOTE IS SUBJECT TO AN INTERCREDITOR AND SUBORDINATION
AGREEMENT, DATED AS OF MAY ___, 2008, AMONG NPIL PHARMA INC., RXELITE, INC. AND
CASTLERIGG MASTER INVESTMENTS LTD.
 
SECURED PROMISSORY NOTE
 

$3,000,000.00
__________, 2008

 
FOR VALUE RECEIVED, RXELITE, INC. a Delaware corporation ("Maker"), promises to
pay to the order of NPIL PHARMA INC. ("Payee"), the sum of Three Million and
No/100 Dollars ($3,000,000.00) together with interest thereon at the rate set
forth in that certain Loan and Security Agreement of even date herewith by and
between Maker and Payee (the "Loan Agreement"). This Note shall be due and
payable in accordance with the terms of the Loan Agreement. Upon the earlier of
(a) Demand by the Payee, or (b) the Loan Termination Date, all principal,
interest and expenses then outstanding shall be finally due and payable.
 
Any payment not made within ten (10) days following its due date shall be
subject to assessment of a late charge equal to the Default Rate (as defined in
the Loan Agreement). All amounts due under this Note are payable at par in
lawful money of the United States of America, at the principal place of business
of Payee in Edison, New Jersey, or at such other address as the Payee or other
holder hereof (herein "Holder") may direct.
 
The occurrence of an Event of Default under the Loan Agreement shall constitute
an Event of Default under this Note. Subject to the terms and provisions of the
Subordination Agreement (as defined in the Loan Agreement) the occurrence and
during the continuation of an Event of Default, Holder may, at its option and
without notice, declare all principal and interest provided for under this Note,
and any other obligations of Maker to Holder, to be presently due and payable,
and Holder may enforce any remedies available to Holder under any documents
securing or evidencing debts of Maker to Holder. Holder may waive any default or
Event of Default before or after it occurs and may restore this Note in full
effect without impairing the right to declare it due for a subsequent default,
this right being a continuing one. Upon the occurrence and during the
continuation of an Event of Default, the remaining unpaid principal balance of
the indebtedness evidenced hereby and all expenses due Holder shall bear
interest at the Default Rate (as defined in the Loan Agreement).
 
All amounts received for payment of this Note shall be first applied to any
expenses due Holder under this Note or under any other documents evidencing or
securing obligations of Maker to Holder, then to accrued interest, and finally
to the reduction of principal. Subject to the terms and provisions of the
Subordination Agreement, prepayment of principal or accrued interest may be
made, in whole or in part, at any time without penalty. Any prepayment(s) shall
reduce the final payment(s) and shall not reduce or defer installments next due.
 
This Note may be freely transferred by Holder, upon three days prior written
notice to Maker.
 
Maker and all sureties, guarantors, endorsers and other parties to this
instrument hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law. All
parties hereto waive the defense of impairment of collateral and all other
defenses of suretyship.
 
 
 

--------------------------------------------------------------------------------

 
 
Maker’s performance under this Note is secured by various property, including,
but not limited to, the personal property described in the Loan Agreement.
 
Maker and all sureties, guarantors, endorsers and other parties hereto agree to
pay reasonable attorneys’ fees and all court and other costs that Holder may
incur in the course of efforts to collect the debt evidenced hereby or to
protect Holder’s interest in any collateral securing the same.
 
The validity and construction of this Note shall be determined according to the
laws of Delaware applicable to contracts executed and performed within that
state. If any provision of this Note should for any reason be invalid or
unenforceable, the remaining provisions hereof shall remain in full effect.
 
The provisions of this Note may be amended or waived only by instrument in
writing signed by the Holder and Maker and attached to this Note.
 
Maker and Lender hereby knowingly and voluntarily waive any right to a trial by
jury with regard to any action, proceedings, claims or counterclaims, whether in
contract or in tort, at law or in equity, of any type or nature whatsoever
arising under or concerning this note or the credit relationship evidenced
thereby.
 
MAKER REPRESENTS AND WARRANTS THAT THE PROCEEDS OF THIS NOTE ARE FOR BUSINESS
AND COMMERCIAL PURPOSES AND NOT PRIMARILY FOR FAMILY, CONSUMER, HOUSEHOLD OR
SIMILAR PURPOSES.
 
Words used herein indicating gender or number shall be read as context may
require.


 
[the remainder of this page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 

 
RXELITE, INC., Maker
 
By:_____________________________________
Title:____________________________________
 
Taxpayer I.D. No.:



 
[Signature page to Note]
 
 
3

--------------------------------------------------------------------------------

 
 